                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 ADAMS & BOYLE, P.C., on behalf of itself and its           )
 patients; et al.,                                          )
                                                            )     CASE NO. 3:15-cv-00705
                                 Plaintiffs,                )
                                                            )     JUDGE FRIEDMAN
 v.                                                         )
                                                            )     MAGISRATE JUDGE
 HERBERT H. SLATERY III, Attorney General of                )     FRENSLEY
 Tennessee, in his official capacity; et al.,               )
                                                            )
                                Defendants.                 )
                          ORDER SETTING TRIAL DATE AND
                      DISPOSITIVE MOTION BRIEFING SCHEDULE

       On November 1, 2018, the Court conducted a status conference in this matter at the request

of the parties to address the dispositive motion briefing schedule and the setting of a trial date.

Based on the parties’ input and the Court’s subsequent consultation with the District Judge, the

Court ORDERS as follows:

       Dispositive Motions: All dispositive motions shall be filed on or before January 11, 2019.

All responses to dispositive motions shall be filed within thirty (30) days after the filing of the

motion (or by February 11, 2019). Briefs shall not exceed twenty-five (25) pages without leave

of Court. Optional replies to responses to dispositive motions shall be filed on or before March

13, 2019 and shall not exceed ten (10) pages without leave of Court.

       Trial Date: The trial is hereby set to begin on September 16, 2019. The District Judge will

set all applicable pre-trial deadlines by separate order.

       IT IS SO ORDERED.

                                                       _______________________________
                                                       JEFFERY S. FRENSLEY
                                                       United States Magistrate Judge


                                                  1

   Case 3:15-cv-00705 Document 129 Filed 11/13/18 Page 1 of 1 PageID #: 679
